EXHIBIT 5

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 1of4 Document 23-5
ALLIANCE

 

All Language Alliance, Inc.

Legal Translators & Court Interpreters
9249 8. Broadway, # 200-135 Highlands Ranch, CO 80129

Tel. 303-470-9555
www. languagealliance.com

CERTIFICATE OF ACCURACY
This is to confirm that the attached translation subject

NAY/RV-CJM/RH- 1983/2020
OFFICIAL NOTICE

has been made by a qualified translator and is, to the best of our knowledge and ability,
a true and accurate translation from Spanish to English of the corresponding Spanish-language text.

Signed:

W. Grasicbile (,

Nina Ivanichvili

OF, 90.20

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 2 of4 Document 23-5
(Coat of Arms of the Office of
the District Attorney for the
State of Nayarit]

NAY/RV-CJM/RH-1983/2020
OFFICIAL NOTICE

In Bucerias, municipality of Bahia de Banderas, Nayarit (Mexico) on the 11" day of June, 2020.
The undersigned attoney ERIKA YANET SOLEDAD CRUZ VARGAS, an agent of the Public
Prosecutor’s Office assigned to Unit TWO at the Region V Center for Women’s Justice, orders that the
defendant DANIEL LUKE SCHWARTZ and the victim SHARON ROSE HINNENDAEL be
personally notified of the provisions of the agreement handed down today:

FIRST. This office is ordering a protective measure for the victim’s benefit that has the following
effects:

V. THE DEFENDANT DANIEL LUKE SCHWARTZ IS PROHIBITED FROM
ENGAGING IN INTIMIDATING OR HARASSING CONDUCT TOWARDS THE VICTIM;

VI. SECURITY IN THE VICTIM’S PLACE OF DOMICILE;
VIL POLICE PROTECTION FOR THE VICTIM;

VUl.- IMMEDIATE ASSISTANCE FROM POLICE WHEREVER THE VICTIM MAY
BE FOUND AT THE TIME OF REQUESTING SUCH ASSISTANCE.

Based on Article 137 of the National Code of Criminal Proceedings, the foregoing requires that
this ministerial authority, in the exercise of the strictest responsibility, shall duly and substantially order the
application of suitable protective measures when it becomes apparent, as it has in this case, that the
defendant represents an imminent risk to the victim’s safety. Thus, the measures ordered in this case are
those set forth in the previously mentioned paragraphs of the law in question, and shall be in effect for sixty
days in accordance with numeral 139 of the National Code of Criminal Proceedings.

SINCERELY
AGENT OF THE PUBLIC PROSECUTOR ASSIGNED TO
UNIT TWO AT THE REGION V CENTER FOR WOMEN’S JUSTICE

 

BASED IN BAHIA DE BANDERAS, NAYARIT (MEXICD)stainpj [Seal of Mexico]

DISTRICT ATTORNEY FOR

[illegible] THE STATE OF NAYARIT
AGENT OF THE PUBLIC
PROSECUTOR ASSIGNED TO

ERIKA YANET SOLEDAD CRUZ VARGAS, ESQ. |_lillegible] BAHIA DE BANDERAS

 

 

 

 

 

 

[illegible]
SERVED WITH NOTICE
SHARON ROSE HINNENDAEL
SERVED WITH NOTICE
DANIEL LUKE SCHWARTZ

[Ilegible Coat of Arms]

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 3 o0f 4 Document 23-5
 

 

NAY/RV-C JMIRH-1983/2020
CEDLA DE NOTIFICACION

En Bucerias, municinio ce Bahia de Banderas, Nayarit; a los 11 Once Dias
del mes de Junio del afio ~ 20 as mil veinte.
La suscrita Licenciada wi Jer ho =RIKA YANET SOLEDAD CRUZ VARGAS,
agenie del Minisierio tun.o, Adscrita a la Unidad DOS del Centro de Justicia
para la Mujer, de la Regis. V, ordena se le notifigue personalmente al imputado
DANIEL LUKE SCHWAR?Z © a le victima SHARON ROSE HINNENDAEL de
los resolutivos del acuerd« ‘licti-do el dia de hoy:

PRIMERO. Esta « ‘ori¢:d ordena medida de proteccién a favor de la
victima para elsiguier!:  —:ctc

V. SE LE PRO: 3E *%: ‘MPUTADO_DANIEL LUKE SCHWARTZ,
CONDUCTAS DE INTIM!!: .CE“N O MOLESTIA ALA VICTIMA;

VI. VIGILANC!4 ‘=N !!. DOMICILIO DE LA VICTIMA;

VIL PROTEC’ (PF (ISIAL DELA VICTIMA;

VIIL- AUXILIC 1}! 2DI¢T2 POR INTEGRANTES DE INSTITUCIONES
POLICIALES, AL DCR§!Ci| ‘0 N SOGNDE SE LOCALICE O SE ENCUENTRE LA
VICTIMA EN EL MOMENT > D'= SOLICITARLO.

Lo anterior, en r°’Sn “¢° que el articulo 137 del Cédigo Nacional de

Procedimientos Pena’ isp se que esta autoridad ministerial, bajo la mas
estricta responsabilide;, “dei ra fundada y motivadamente la aplicacién de
idéneas, cuando se es! c sono en este caso se actualiza, el imputado
representa un riesgo '* ° on! era la seguridad de la victima; por lo que la

 
 

¢ uardo, se establece en la fracciones antes
mntc ‘egal en comento, !as cuales tendran una duracién
'e a ''eraa con el numeral 139 del cddigo nacional de

ordenada en e! prose:
mencionadas del orde::a:.13
de sesenta dias naturale
procedimientos penalc-

C.AGENTS omer
UNIDAD DC:; Lees
CON SEG EN OAK

  

FISC. ie
DEL SOHN DE .
LAGENTE DEL Mit!

pEDAD CRUZ VARGASwiAbE sanec

NOTIFICADO g / PAR Sh

Hf iJ ROSE HINNENDAEL

   
  

 

NOTIFICADO

£ + LUKE SCHWARTZ

Pee te
Ae, che
Say

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 4of4 Document 23-5
